Citation Nr: 1411089	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  11-02 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran had recognized guerilla service from February 1945 to May 1945.  He died prior to submission of the claim for payment from the FVEC Fund.  The appellant is his son.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2010 decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

The Veteran died prior to submission of the claim by his son for a one-time payment from the FVEC Fund, and, at the time of his death, no claim for FVEC benefits was pending.


CONCLUSION OF LAW

Legal entitlement to payment from the Filipino Veterans Equity Compensation Fund has not been established.  38 U.S.C.A. §§ 101, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.203 (2013); American Recovery and Reinvestment Act of 2009 § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the Filipino Veterans Equity Compensation Fund.  See American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  Section 1002 (c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.  Surviving children are not eligible for payment under the FVEC.

In this case, the Veteran's son filed a claim for payment from the FVEC by way of a February 2010 letter, in which he indicated that the Veteran was already deceased.  Moreover, on a VA Form 21-4138, he indicated that the Veteran did not have a surviving spouse.  

The Board is sympathetic to the appellant's claim and is deeply appreciative of the Veteran's honorable service, but the Board is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Here, the law is dispositive.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the Veteran in this case died before a claim for payment from the FVEC was made, and the appellant does not have legal entitlement to payment from the FVEC as a child of the Veteran, this claim must be denied as a matter of law.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  Id. (VCAA not applicable to a claim for non-service-connected pension when the claimant did not serve on active duty during a period of war, as required by law).  The Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).

Because the law is dispositive in the instant appeal, the Board finds that the provisions of the VCAA are not applicable to this claim.  Nonetheless, we do note that the October 2010 Statement of the Case (SOC) included the laws and regulations pertaining to eligibility for a one-time payment under the FVEC.  The appellant submitted various statements subsequent to receiving the SOC, and has not identified any additional pertinent evidence which should have been obtained.  

ORDER

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


